Citation Nr: 0829163	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  06-28 024A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
an October 8, 1982 decision of the Board of Veterans' Appeals 
(Board) that denied a rating in excess of 70 percent for 
service-connected schizophrenia.  

2.  Whether there was CUE in a December 13, 1985 decision of 
the Board that denied a rating in excess of 50 percent for 
service-connected schizophrenia from May 1, 1983, to May 22, 
1984, and from July 1, 1984, to June 30, 1985.  



REPRESENTATION

Moving party represented by:  Clarence Mattocks, Attorney



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from November 1978 to June 
1980.  

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in October 8, 
1982 and December 13, 1985 decisions by the Board.  

In the former decision, the Board denied a rating in excess 
of 70 percent for the service-connected schizophrenic 
reaction, and the December 1985 decision denied an evaluation 
in excess of 50 percent for service-connected schizophrenia 
from May 1, 1983, to May 22, 1984, and from July 1, 1984, to 
June 30, 1985.  



FINDINGS OF FACT

1.  The Board confirmed the reduction of a 100 percent rating 
for the service-connected schizophrenia in denying rating 
higher than 70 percent in its decision promulgated on October 
8, 1982.  

2.  The Board's decision of October 8, 1982 was based on the 
correct facts as they were known at that time and was in 
accordance with existing law and regulations.  

3.  In a decision dated in February 2005, the Board denied 
the moving party's motion alleging CUE in a December 1985 
Board decision, which denied entitlement to a rating in 
excess of 50 percent for schizophrenia from May 1, 1983, to 
May 22, 1984, and from July 1, 1984, to June 30, 1985 of the 
theory that the decision failed to apply the provisions of 38 
C.F.R. § 4.130.  

4.  In a September 15, 2006 Order, the United States Court of 
Appeals for Veterans Claims (Court) deemed that the moving 
party had abandoned its claim of CUE on the raised and 
adjudicated theory.  

5.  In September 2006, the moving party filed another motion 
alleging CUE in the same December 1985 Board decision, on the 
same issue of entitlement to a rating in excess of 50 percent 
for schizophrenia from May 1, 1983, to May 22, 1984, and from 
July 1, 1984, to June 30, 1985.  

6.  The Board's decision of December 13, 1985 was based on 
the correct facts as they were known at that time and 
correctly applied the existing law and regulations.  



CONCLUSIONS OF LAW

1.  The October 8, 1982 decision by the Board denying a 
rating in excess of 70 percent for schizophrenia was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403 (2007).  

2.  The September 2006 motion alleging CUE in a December 1985 
Board decision is dismissed with prejudice.  38 U.S.C.A. § 
7111 (West 2002); 38 C.F.R. §§ 20.1401(a), 20.1409(c) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the moving party has not been provided a notice letter 
with regard to this issue, the Court has directed that the 
Veterans Claims Assistance Act of 2000 (VCAA) does not apply 
to claims of CUE.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).  

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  See 38 U.S.C.A. § 
7111(a).  

According to the regulations, clear and unmistakable error is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  

Generally, clear and unmistakable error is presented when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  
Ibid.  A review for clear and unmistakable error in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  See 38 C.F.R. § 
20.1403(a), (b).  

The regulations further provide that to warrant revision of a 
Board decision on the grounds of clear and unmistakable 
error, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made; if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c).  Examples of 
situations that are not clear and unmistakable error include 
the following: (1) Changed diagnosis  a new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist  the Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  a disagreement as to how the 
facts were weighed or evaluated. See 38 C.F.R. § 20.1403(d).  

Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  See 38 C.F.R. § 20.1403(e).  



	I.  The October 1982 Board decision 

Essentially, the moving party argues that there was CUE in 
the October 1982 decision in that it failed to consider the 
provisions of 38 C.F.R. §§ 3.343, 3.344, 4.1, 4.2 (2007).  It 
is argued that the Board considered the claim as an increased 
rating, rather than a rating reduction, and that it did not 
address, at the time of the reduction, whether there was 
material improvement.  The moving party also asserts that the 
reduction action was taken by the RO prior to the time it 
requested additional VA treatment records.  

The RO granted service connection for schizophrenia in a June 
1981 rating action.  This was based on service medical 
records and the report of a hospitalization in April 1981.  A 
mental status evaluation during that admission disclosed that 
the veteran appeared very suspicious, paranoid and hostile.  
He denied having suicidal or homicidal ideation and was 
oriented in three spheres.  It was noted that he had been 
using a lot of denial, was preoccupied with his VA 
disability, and was delusional.  The provisional diagnosis 
was that of schizophrenia, paranoid type.  

On VA psychiatric examination in February 1982, it was noted 
that the veteran was attending college under the 
"rehabilitation program."  A psychiatric evaluation 
revealed that he was vague, evasive, flat, apathetic and 
suspicious.  His stream of talk was slow and retarded and, at 
times, inappropriate.  He denied having illusions, delusions 
or hallucinations.  

The veteran was noted to have been oriented as to time, place 
and person.  His memory for recent and remote events was 
poor, as were his judgment and reasoning.  His insight was 
poor.  The diagnosis was that of schizophrenic reaction, 
chronic undifferentiated type, moderate to moderately severe.  
The examiner commented that it was productive of mild to 
moderate incapacity.  

Based on these findings, and knowledging that "improvement" 
had been shown, the RO, by rating action in February 1982, 
reduced the evaluation for the service-connected 
schizophrenia to 70 percent, effective in June 1982.  

The additional evidence of record at the time of the Board's 
October 1982 decision included VA outpatient treatment 
records dated from January to April 1982.  It was noted in 
January 1982 that the veteran was learning data processing.  
In April, he stated that he was having a few problems and was 
talking to a counselor.  The assessment was that he was not 
doing well.  

In a May 1982 statement, a psychiatrist at a student health 
service noted that the veteran had been seen in March and 
April 1982.  The examiner reported that, when he first saw 
the veteran, he was having problems with recording notes, 
difficulty swallowing and irritability.  Medication was 
prescribed.  

The physician later noted that the veteran's symptoms were 
improved on follow-up.  The diagnosis was that of 
schizophrenic disorder, paranoid type.  It was indicated that 
the veteran planned to enroll in summer school and study data 
processing.  

Under 38 C.F.R. § 3.343(a), total disability ratings when 
warranted by the severity of the condition and not granted 
purely because of hospital, surgical or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
must be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the 
symptoms had been brought under control by prolonged rest, or 
generally, by following a regimen which precludes work, and, 
if the latter, reduction from total disability ratings will 
not be considered pending reexamination after a period of 
employment (3 to 6 months).  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history....Examinations less 
full and complete than those in which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement, e.g., manic-depressive or 
other psychotic reaction,...will not be reduced on any one 
examination except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated....Moreover, though 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will be considered 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  38 C.F.R. § 3.344(a).  

The provisions of paragraph (a) apply to ratings which have 
continued for long periods at the same level (5 years or 
more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexamination 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c).  

As noted, the main thrust of the moving party's argument is 
that the Board mischaracterized the issue and failed to 
address the provisions of 38 C.F.R. §§ 3.343 in its decision 
following the reduction of his rating from 100 to 70 percent.  
However, the evidence at the time of the October 1982 
decision did demonstrate material improvement in the service-
connected disability, and this was noted at that time.  

The Board noted in the decision that the appeal had arisen 
from a rating action of the RO that had reduced the rating 
from 100 to 70 percent based on a "routine future 
examination."  The Board specifically addressed the rating 
criteria in finding that psychotic manifestations were not 
productive of 'complete' social and industrial inadaptability 
required for a 100 percent rating.  

In this regard, the decision considered the findings on the 
February 1982 VA psychiatric examination, as well as those of 
the private psychiatrist.  Specifically, the examiner 
concluded following the February 1982 VA psychiatric 
examination that the service-connected psychiatric disability 
was from moderate to moderately severe and resulted in mild 
to moderate incapacity.  Similarly, the private psychiatrist 
observed that the symptoms had improved on follow-up.  These 
findings were specifically discussed in the Board's October 
1982 decision.  

Although the decision itself did not mention "material 
improvement," the findings summarized in the decision 
clearly reflected the Board's understanding that such had 
occurred.  As it is not absolutely clear that a different 
result would have ensued on this record, clear and 
unmistakable error cannot be found in the decision in October 
1982 on the basis that it failed to apply the provisions of 
38 C.F.R. § 3.343.  See 38 C.F.R. § 20.1403(c).  

If the moving party is expressing a disagreement with how the 
evidence was weighed or evaluated in the October 1982 
decision, this is simply not a basis for a finding of CUE.  
See 38 C.F.R. § 20.1403(d)(2).  

The Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Fugo v. Brown, 6 Vet. App. 40 
(1993).  

To the extent that the moving party now asserts that the 
Board failed to apply 38 C.F.R. §§ 4.1 (Essentials of 
evaluative rating) , 4.2 ((Interpretation of examination 
reports) in the October 1982 decision, these general 
allegation can amount to no more than a disagreement with how 
the evidence was weighed and evaluated.  

Finally, the provisions of 38 C.F.R. § 3..344 are not 
applicable to the presented facts because the service-
connected disability as addressed in the October 1982 
decision was one that was likely to undergo improvement.  

Accordingly, the Board finds that its decision of October 8, 
1982 was in accordance with the applicable law and 
regulations and was based on the facts as they were known at 
that time.  Thus, as CUE was not present in that decision, 
and the motion is denied.  


	II.  The December 13, 1985 Board decision 

In a December 1985 decision, the Board denied the veteran's 
claim for a rating in excess of 50 percent for schizophrenia 
from May 1, 1983, to May 22, 1984, and from July 1, 1984, to 
June 30, 1985.  Significantly, in that decision, the Board 
held that an increased rating of 50 percent for the service-
connected psychiatric disability was warranted, effective on 
July 1, 1985.  

A final decision by the Board may be revised or reversed on 
the grounds of clear and unmistakable error (CUE).  38 
U.S.C.A. § 7111(a).  

In a decision promulgated in February 2005, the Board denied 
the veteran's motion alleging CUE in the December 1985 Board 
decision.  The Board found that the December 1985 decision 
was not undebatably erroneous, and the representative's 
argument in this regard appeared to be a disagreement with 
how the Board weighed and balanced the evidence; thus, CUE 
had not been shown.  

Once there is a final decision on a motion under this subpart 
relating to a prior Board decision on an issue, that prior 
Board decision on that issue is no longer subject to revision 
on the grounds of clear and unmistakable error.  

Subsequent motions relating to that prior Board decision on 
that issue shall be dismissed with prejudice.  38 C.F.R. § 
20.1409(c) (2007).  

In Disabled American Veterans (DAV) v. Gober, 234 F.3d 682 
(Fed. Cir. 2000), the Circuit Court explicitly found that 
Rule 1409(c) "prevented a claimant from refiling a CUE claim 
on a particular issue in a Board decision when there already 
had been a final decision on the merits on a CUE claim 
relating to that issue, as required by 38 U.S.C.A. § 
7111(e)."  DAV, at 702.  

In upholding this interpretation, the Circuit Court went on 
to state: "[o]nce a claimant obtains a final decision on a 
CUE claim regarding a particular issue, that claimant should 
not be allowed to present the same challenge again, 
especially since a CUE claim is, itself, a collateral attack 
on an otherwise final prior Board decision."  Id.  

"Issue" is defined as "a matter upon which the Board made a 
final decision (other than a decision under this subpart)." 
38 C.F.R. § 20.1401(a).  A "final decision" is one which was 
"appealable under Chapter 72 of title 38, United States Code, 
or which would have been so appealable if such provision had 
been in effect at the time of the decision."  Id.  The 
Circuit Court in DAV also upheld this definition of "issue."  
DAV, at 694.  

It is clear from the Circuit Court's discussion that Rules 
1401(a) and 1409(c) prevent more than one challenge to a 
Board decision addressing a specific appealable matter, and 
the notices published in connection with the promulgation of 
the regulations also demonstrate that this was the intent of 
the regulations.  63 Fed. Reg. 27534 (1998); 64 Fed. Reg. 
2134 (1999).  

This meaning is also consistent with Court decisions which 
hold that a new theory of entitlement is not a new claim.  
See Bingham v. Principi, 18 Vet. App. 470 (2004) aff'd sub 
nom.  Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005); 
Ashford v. Brown, 10 Vet. App. 120 (1997).  

The term "matter" in Rule 1401(a) is taken from 38 U.S.C.A. § 
7103(a), which refers to the finality of a "decision of the 
Board determining a matter under section 7102" of title 
38,Section 7102 in turn relates to assignment of proceedings 
to Board members.  "Matter" is also used in the context of 
Board decisions, for example, 38 U.S.C. 7104(a) refers to 
"matter" for decision under 38 U.S.C. 511(a).  64 Fed. Reg. 
2134, 2136 (1999).  

Thus, the moving party here is precluded, by law, from again 
claiming that the December 1985 Board decision was clearly 
and unmistakably erroneous with respect to the CUE argument 
addressed by the Board decision in 2005.  

Once there is a final decision on a CUE motion concerning a 
prior Board decision on an issue, that prior Board decision 
on that issue, defined as appealable matter, can no longer be 
challenged on the grounds of CUE even though the arguments 
are different from the original motion.  

Since the Court found that the appeal on the theory that the 
December 1985 had failed to apply 38C.F.R.§ 4.130 had been 
abandoned, the principle of res judicata applies.  Thus, this 
particular claim may not be raised again.  

Accordingly, the veteran's January 2006 CUE motion, to this 
extent, must be dismissed with prejudice.  38 C.F.R. § 
20.1409(c).  

The moving party now asserts that the Board decision in 
December 1985 was clearly and unmistakably erroneous on the 
basis that it did apply the provisions of 38 CFR §§ 3.343, 
3.344, 4.1 and 4.2.  

The Board finds initially that, given the ratings assigned 
for this period were less than total or 100 percent, the 
provisions of 38 C.F.R. § 3.343 were not applicable and need 
not be addressed in addressing CUE in December 1985.  

Next, as noted hereinabove, the general assertion that the 
December 1985 decision had failed to apply the provisions of 
38 C.F.R. §§ 4.1 and 4.2 cannot amount to more than a 
disagreement with how the evidence was weighed and evaluated.  

The Court has held in this regard that allegations that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  See Fugo v. Brown, 6 Vet. App. 
40 (1993).  

Finally, to the extent that the moving party now argues that 
the December 1985 decision failed to correctly apply 38 
C.F.R. § 3.344 in not voiding the January 1983 rating action 
that reduced the rating to 50 percent, the identified 
provisions could only be applied to rating in effect for 5 
years or for disability that had not stabilized and were 
subject to improvement.  

The Board decision promulgated in December 1985 was 
ultimately based on a review of the entire record that 
included consideration of VA examination findings obtained in 
January 1985.  Thus, a collateral attack on the December 1985 
decision at this time cannot be viewed as more than a 
disagreement on how the Board weighed the evidence at that 
time.  

As it is not absolutely clear that a different result would 
have ensued on these facts, clear and unmistakable error 
cannot be found in the December 1985 decision on the basis 
that it failed to correctly apply 38 C.F.R. §§ 3.343, 3.344, 
4.1 and 4.2  



ORDER

The motion to revise or reverse the October 8, 1982 decision 
of the Board is denied.  

The motion to revise or reverse the December 13, 1985 
decision of the Board on the grounds of CUE is denied.  



                       
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs



